SANBORN, Circuit Judge
(dissenting). I am unable to assent to llie opinion and the conclusion of the majority in this case because in my opinion the competent evidence presented fails to prove that D. W inter was insolvent, or that the Huttig Manufacturing Company had reasonable cause to believe that he was insolvent when he gave the mortgage, and it seems to me that there is no substantial competent evidence that he or any other person with his knowledge or permission ever held him out to creditors who relied upon such holding as a member of the firm of E. D. Winter & Co.